Citation Nr: 0408886	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  03-20 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tender scars, residuals of shell fragment wounds to the legs.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which continued the veteran's 10 percent 
disability rating for tender scars, residuals of shell 
fragment wounds to the legs.

The Board notes that, in his June 2003 substantive appeal, 
the veteran appears to have raised an informal claim of 
service connection for post-traumatic stress disorder.  Thus 
far, this claim has not been adjudicated.  The Board, 
therefore, refers the matter to the RO for any further 
appropriate consideration.

FINDINGS OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of shell fragment wounds to his left leg are manifested by no 
more than two well-healed one-inch round scars, with no 
disfigurement, tenderness, tissue loss, or limitation of 
function associated with the scars, and by subjective 
complaints of pain and numbness in the left lower extremity.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 
percent for the residuals of tender scars, residuals of shell 
fragment wounds to the legs, have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.118, Diagnostic Codes 7803-7805 
(2002), effective prior to August 30, 2002; 67 Fed. Reg. 
49,590-599 (July 31, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, 8520, 8525 (2003)), effective 
August 30, 2002.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose that, in September 1962, 
the veteran was struck in both legs and thighs by shrapnel 
from an explosion of simulator caps in Bamberg, Germany.  The 
veteran was hospitalized and it was determined that the 
wounds were granulating in well and free from infection.  
There was no loss of sensation or motion in either leg.  
There was no artery or nerve involvement.

In June 1964, the RO granted service connection for the 
veteran's scars on both legs and awarded a noncompensable 
(zero percent) disability evaluation.  In December 1996, the 
RO assigned a 10 percent disability rating to the veteran's 
tender scars, residuals of shell fragment wounds to his legs.

In October 2001, the RO received the veteran's request to 
reopen his claim for service connection for a left leg and 
thigh injury, and accepted it as his claim for an increased 
rating for his service-connected tender scars, residuals of 
shell fragment wounds to his legs.

VA treatment records dated from April 2001 to March 2002 are 
associated with the claims file.  An April 2001 VA treatment 
record first mentions the veteran's complaint of leg pain.  
He indicated that it began in the popliteal region and 
radiated down to his foot.  The veteran stated that it was 
secondary to a 30-year-old injury.  No diagnosis was given.

A September 2001 VA outpatient record shows the veteran 
complained of a two-week history of low back pain radiating 
down his lateral left leg and ankle, crossing over his foot 
to his great toe.  He reported difficulty with weight bearing 
on his left leg.  The veteran attributed his back pain to a 
motor vehicle accident, and his left leg pain to a gunshot 
wound (presumably, he meant his fragment wounds).  The 
veteran indicated that his radiating leg pain and weakness 
were new, and had started two weeks prior.  The veteran 
reported no particular trauma.  Instead, he stated, he woke 
up one morning with the pain.  He indicated he had begun a 
few twisting exercises some time before the onset of the 
pain.

On clinical evaluation, the VA registered nurse noted left 
low back pain consistent with muscle spasm.  Straight leg 
raising on the left was at 20 degrees.  Deep tendon reflexes 
were symmetrical.  Strength was 5/5, bilaterally, in the 
upper and lower extremity muscle groups.  There was 
paresthesia in the left lateral leg and foot.  The assessment 
was left hip and radiating leg pain in the "15" 
distribution, subjective left leg weakness, and objective 
extensor hallucis weakness.

An October 2001 VA treatment record shows the veteran 
underwent magnetic resonance imaging (MRI).  The VA physician 
noted that the radiology report did not describe anything to 
explain the veteran's symptoms.  With the remote history of 
trauma to the veteran's leg, the physician opined that it was 
possible that scarring around his sciatic nerve could explain 
his symptoms.  The physician referred the veteran to a 
neurologist for further consult.

The October 2001 treatment report from the veteran's 
neurology appointment shows the veteran complained of severe 
pain from his left buttocks down his left leg to the dorsum 
of his foot for three weeks.  The veteran reported no trauma 
as onset of the pain, but said he had exercised the day 
before it began.  It disrupted his sleep.  At first, the pain 
was also present in his lower back, but then it started in 
his left buttocks.  There was no pain in the bottom of his 
left foot.  The veteran stated that, while he had taken 
painkillers for 40 years since his shrapnel accident for dull 
pain in his left leg, this pain was different in its severity 
and quality.

On examination, the veteran could not extend his left knee 
due to the pain.  He had left sciatic notch tenderness.  The 
physician noted the veteran limped with a cane.  In examining 
the results of the veteran's October 2001 MRI, the physician 
found L5-S1 central protrusion (i.e., at the level of the 5th 
lumbar vertebra and 1st sacral segment), eccentric to the 
left, causing minimal central canal stenosis, associated with 
an annular tear.  Also noted were a mild central disc bulge 
at the L2-L3 level, associated with a small annular tear, a 
small central protrusion at the L4-L5 level, and a broad-
based bulge at the L3-L4 level.  The veteran's September 2001 
X-rays showed disc space narrowing and osteophytosis, mild 
compression deformities, and moderate posterior element 
sclerosis consistent with degenerative disease with possible 
spinal stenosis.

The assessment was that the distribution of the pain and 
weakness was predominantly L5, but showed some indications of 
possible sciatica.  The pain in the lateral thigh/leg, dorsum 
of the foot, along with the toe extensor weakness was noted 
to be classically L5.  However, the toe flexor weakness, 
sciatic notch tenderness, and non-sensory change in the 
bottom of the veteran's foot supported the possible sciatica.  
Causes of the sciatica included trauma or vasculitis.

Later in October 2001, the veteran underwent another 
neurology examination.  His symptoms and complaints had not 
changed.  A nerve conduction study showed decreased amplitude 
in the left peroneal nerve but no decrease in conduction 
velocity.  This indicated axonal degeneration of the left 
peroneal rather than demyelination.  There were no 
abnormalities found in any of the other nerves tested in the 
left leg.  An electromyograph (EMG) showed no de-inervation 
found in any of the muscles of the left lower extremity.  The 
piriformis muscle, sensitive to palpation, was also normal.  
The examiner gave an impression that there was no evidence of 
radiculopathy or plexopathy.  The old left peroneal nerve 
damage was perhaps due to shrapnel, and he could not rule out 
sciatica.  It was less possible that radiculopathy caused the 
patient's pain.  Sciatica was opined as the probable cause.

A February 2002 VA treatment report indicates the veteran 
presented for a follow-up appointment and reported he 
experienced significantly less pain and no longer used his 
cane.  The pain was controlled with prescription medication.  
The physician gave an assessment of flare-up of sciatica 
which was resolving.

A March 2002 physical therapy record shows the veteran 
continued to complain of left low back, leg, and foot pain 
with numbness in his toes.  The veteran related his history 
of pain to a car accident 30 years prior.  Additional March 
and April clinical entries show the veteran continued to 
attend physical therapy sessions for his pain.

In May 2002, the veteran underwent VA examination.  The 
report indicates that the VA examiner did not review the 
veteran's claims file but did review the veteran's VA 
treatment records.  The veteran related the details of his 
injury in service.  He said that most of his wounds were 
tiny, but that there had been two larger wounds above the 
knee that had healed with local care.  He stated that he had 
a number of "small bones" (so reported) embedded in his 
skin that had come out over the years.  He said that at some 
point his left foot may have been twisted or sprained and he 
developed pain in front of his left ankle, which he believed 
was related to that injury.  After separation from the 
military, the veteran worked as a clothing designer and ran a 
restaurant.  He complained of low back pain that had lasted 
for 30 years.  This had caused difficulty sleeping.  For the 
prior five years, the pain had radiated to his left lower 
extremity.  He had numbness in his left foot.  A previous MRI 
and X-rays were noted to have been negative for any 
significant pathology for the veteran's pain.

On examination, the veteran walked with a slight limp on the 
left side.  Range of motion of his lumbosacral spine was 
markedly reduced and painful.  There was no lumbar lordosis.  
The VA examiner noted obvious weakness of the left extensor 
hallucis longus.  There was dullness to sensation over the 
left second or third toes and adjoining part of the foot.  
Straight leg raising was positive on both sides.  Faber 
movement was painful on the left side, as was extreme hip 
flexion on the left side with the knee bent.  The examiner 
noted only two scars from the veteran's shrapnel wounds.  
They were located above the veteran's left knee, one behind 
the left thigh and the other outside the left thigh.  One was 
a one-inch by one-half-inch oval, and the other was a three-
quarters-of-an inch by one-half-inch oval.  Neither was 
sensitive to touch or tender to pressure.  There was no 
obvious significant loss of tissue in the area.  The scars 
were not located in the proximity of any of the major nerves, 
and were rather superficial and skin deep.  The left ankle 
and foot were negative except for slight tenderness over the 
sinus tarsi area and slight hallux valgus.  The veteran had 
bilateral pronation of the feet.

The VA examiner found that most of the wounds from the 
veteran's shrapnel incident in the military were tiny.  
However, he did have two skin wounds over his left thigh that 
had healed after local wound care, and there was no obvious 
sequela after that.  The examiner diagnosed that the 
veteran's left lower extremity pain was definitely associated 
with the pain from the low back disorder which he had 
experienced for thirty years.  The VA examiner found no 
reason for the veteran's left lower extremity pain that could 
be explained on the basis of his shrapnel injuries.  The 
examiner pointed out that the scars do not involve any of the 
nerves, and the MRI done to rule out any sciatic nerve 
compression was negative.  The MRI also showed significant 
spinal disc bulges and a small central disc protrusion 
without significant canal stenosis.  The VA examiner 
concluded that the left lower extremity pain experienced by 
the veteran was associated with his low back pain pathology, 
and had nothing to do with shrapnel injuries sustained in 
service.

In an August 2003 Statement of Accredited Representative in 
Appealed Case, the veteran's representative noted the 
veteran's left extremity pain and suggested that the Board 
should assign a separate evaluation in the absence of an 
increase in the veteran's current disability rating for his 
scars.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In an April 2002 letter, the RO advised the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed June 2003 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC issued by the RO clarified what 
evidence would be required to establish service connection.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the June 2003 SOC contained the new reasonable 
doubt and duty-to-assist regulations codified at 38 C.F.R. §§ 
3.102, 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Scars

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 (now 
codified at 38 C.F.R. § 4.118, DCs 7800-7805).  The new 
rating criteria changed the basis for evaluating disfiguring 
scars, and include eight specific characteristics of 
disfigurement to be considered in evaluating disfigurement of 
the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (per 
curiam) (with respect to the amended regulations in question, 
VA is required to apply the amendments to the extent that 
they are more favorable to the claimant than the earlier 
provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).

In the June 2003 SOC, the Board advised the veteran of the 
new regulations and their affect on his claim, and provided 
him with a copy of the new rating criteria.

The veteran's service-connected residual scars of the left 
thigh area are currently evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(2002).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head, face or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 
7803, 7804.  Otherwise, scars will continue to be rated on 
the limitation of motion of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board finds 
that we may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In accordance with the Court's holding in Karnas, the Board 
has reviewed the claim under both the new and old regulations 
for rating skin disorders.  For the reasons and bases set 
forth below, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation higher 
than 10 percent for the veteran's service-connected scars 
under both the old and the new criteria.

The RO assigned a rating of 10 percent under DC 7804, finding 
that he veteran's scarring was tender and painful on 
objective demonstration, under the old rating criteria.  The 
wording of the new DC 7804 criteria is "scars, superficial, 
painful on examination," which is essentially the same.

Furthermore, under the revised Diagnostic Codes 7802, 7803, 
and 7804, the maximum disability rating is 10 percent, a 
rating the veteran already receives under the old DC 7804.  
Therefore, the Board will determine whether the veteran could 
be rated as higher than 10 percent disabled under a separate 
diagnostic code.

DC 7800 provides for disability ratings higher than 10 
percent for disfigurement of the head, face, and neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).  However, the 
competent and probative medical evidence of record indicates 
that the veteran's scars are located on his left thigh.  DC 
7800, therefore, is not for application.

Diagnostic Code 7801 provides for disability ratings higher 
than 10 percent for scars, other than on the head, face or 
neck that are deep or create limited motion, and consist of 
an area or areas exceeding 6 square inches for 10 percent 
disability, 12 square inches for 20 percent disability, 72 
square inches for 30 percent disability, and 144 square 
inches for 40 percent disability.  However, the competent 
medical evidence of record indicates that the veteran had two 
identifiable scars.  One was oval, measuring one inch by one-
half inch, and the other, also oval, measured three-fourths 
of an inch by one-half inch.  Furthermore, the VA examiner 
found the scars to be rather superficial and only skin deep.  
The size and nature of these scars fails to qualify the 
veteran for increased rating under DC 7801.

DC 7805 provides for disability ratings higher than 10 
percent for scars which are rated on the limitation of 
function of the affected body part.  The veteran has not 
asserted, and the medical evidence does not show, that he is 
limited in function due to his left thigh scars.  Although 
the veteran contends that his scars cause his left lower 
extremity pain, which limits his motion, in May 2002, the VA 
examiner was unable to find any reason for his pain that was 
attributable to his shrapnel wounds.  Instead this left lower 
extremity pain was associated with the veteran's non-service 
connected low back pain pathology.  Therefore, DC 7805 is not 
for application.

Furthermore, since there is no clinical or other probative 
evidence of record indicating that the veteran's service-
connected left thigh scars are disfiguring, poorly nourished, 
ulcerated, painful, or tender, or that it is productive of 
any functional limitation, the Board finds that there is no 
basis for the assignment of a rating in excess of 10 percent 
for the veteran's service-connected left thigh scars under 
the regulations in effect prior to August 30, 2002.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803-5. 

The Board recognizes that the veteran has repeatedly 
complained that his service-connected left thigh scar caused 
pain and numbness in his left lower extremity.  In his VA 
Form 646, the veteran's accredited service representative 
argued that, in the absence of an increased rating for the 
veteran's scars, the Board should consider a separate 
additional rating under Diagnostic Code 8520, for paralysis 
of the sciatic nerve, or Diagnostic Code 8525, for paralysis 
of the posterior tibial nerve.  However, as discussed above, 
that the VA examiner stated definitively that this pain and 
dullness to sensation is attributable to the veteran's non-
service-connected back disorder, and not to his scars.  His 
scars were not located in the proximity of any major nerves 
and were rather superficial and only skin deep.  Furthermore, 
an MRI performed also produced negative results for pain or 
numbness caused by the scars.  While VA outpatient treatment 
records dated in October 2001 indicate that possibly the 
veteran's leg pain was related to his scars, none of the 
treating physicians gave a more definitive opinion.  
Moreover, the VA examiner provided a decisive opinion that 
the veteran's leg pain was not related to his service, while 
the treatment records show only a possibility of a 
relationship.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of the October 2001 VA treatment records 
might appear to support the veteran's claim, but a close 
analysis shows that they do not.  The opinions are both 
equivocal and speculative and, at most, do little more than 
propose that it is possible that the veteran's leg pain is 
related to service.  The physicians do not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. at 230; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Therefore, in the 
present increased-rating case, the Board cannot, in effect, 
service connect the veteran for his left lower extremity pain 
under DC 8520 or DC 8525, by attributing it to his 
superficial, essentially nonsymptomatic scars.

The Board recognizes that the veteran has repeatedly 
complained that his service-connected scars caused the pain 
in his left leg.  However, the veteran himself, as a layman, 
is not competent to attribute any physical manifestations to 
his scars or to establish a degree of disability residual 
thereto.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matters requiring medical knowledge," aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, absent objective manifestations of 
disability attributable to the service-connected scars, an 
evaluation in excess of 10 percent under the regulations in 
effect prior to, as well as on and after August 30, 2002, is 
not warranted.  Therefore, as the objective medical evidence 
preponderates against a finding for an evaluation in excess 
of 10 percent for scars, the veteran's claim must be denied.

Finally, the board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his scars.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tender scars, residuals of shell fragment wounds to the legs, 
is denied.



______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



